DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 11-14, 16, 19, 20, 26, 27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al. (United States Patent Application No. US 2006/0292754 A1, hereinafter “Min”).
In reference to claim 9, Min discloses a structure which meets the claim.  Figures 13-19 of Min disclose a memory device comprising a substrate (112) having a first active region (504) and a second active region (500) that are laterally spaced apart.  An isolation region (103) is between the first active region (504) and the second active region (500).  A first electrically-isolated electrode (516 in region (504)) is over the first active region (504).  The first electrically-isolated electrode (516 in region (504)) has a first portion having a first electrode thickness and a second portion having a second electrode thickness.  The second electrode thickness is greater than the first electrode thickness.  The first portion and the second portion have substantially coplanar upper surfaces.  A second electrically-isolated electrode (516 in region (500)) is over the second active region (500).  The second electrically-isolated electrode (516 in region (500)) has an electrode thickness equal to the second thickness of the first electrically-isolated electrode (516 in region (504)).  A dielectric layer (510) is directly under the first electrically-isolated electrode (516 in region (504)) and second electrically-isolated electrode (516 in region (500)).  The dielectric layer (510) has a first dielectric portion having a first thickness directly under the first portion of the first electrically-isolated electrode (516 in region (504)) and a second dielectric portion having a second thickness directly under the second portion of the first electrically-isolated electrode (516 in region (504)) and directly under the second portion of the second electrically-isolated electrode (516 in region (500)).  The second thickness is thinner than the first thickness.
With regard to claim 11, the second active region (500), the second dielectric portion of the dielectric layer (510), and the second electrically-isolated electrode (516 in region (500)) form a transistor for the memory device.  The second electrically-isolated/gate electrode (516 in region (500)) and the gate dielectric (510) are capacitively coupled to the second active region (500) thus forming a capacitor when the transistor is functioning thereby meeting the claim.
In reference to claim 12, there is a plurality of doped regions (520) which comprises a first doped region (520) and a second doped region (520) in the first active region (504).  The first doped region (520) and the second doped region (520) are at opposite sides of the first electrically-isolated electrode (516 in region (504)).
With regard to claim 13, the plurality of doped regions (520) further comprises a third doped region (520) in the second active region (500) adjacent to the second electrically isolated electrode (516 in region (500)).  The third doped region (520) inherently capacitively biases the second electrically-isolated electrode (516 in region (500)) since the gate electrode (516 in region (500)) is capacitively coupled to the second active region (500) including the source/drain regions (520).
In reference to claim 14, Min does not explicitly disclose applying the same potential to the second electrically isolated electrode (516 in region (500)) and the first electrically-isolated electrode (516 in region (504)).  However a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The Min structure is capable of having the same potential being applied to the second electrically isolated electrode and the first electrically-isolated electrode; thus claim 14 is not patentable over Min.
With regard to claim 16, the second active region (500) capacitively couples to the second electrically-isolated electrode (516 in region (500)).
In reference to claim 19, Min discloses a similar method.  Figures 13-19 of Min disclose a method of fabricating a memory device comprising providing a substrate (10).  A first active region (504) is formed in the substrate (112).  A second active region (500) is formed and is laterally spaced from the first active region (504).  A dielectric layer (510) is formed over the first active region (504) and the second active region (500).  The dielectric layer (510) has a first dielectric portion of a first dielectric thickness and a second dielectric portion of a second dielectric thickness with the second dielectric thickness being thinner than the first dielectric thickness.  A first electrically-isolated electrode (516 in region (504)) is formed over the first active region (504) and directly over the first dielectric portion and the second dielectric portion.  A second electrically-isolated electrode (516 in region (500)) is formed directly over the second dielectric portion.  The first electrically-isolated electrode (516 in region (504)) and the second electrically-isolated electrode (516 in region (500)) have substantially coplanar upper surfaces.
With regard to claim 20, forming the dielectric layer (510) further comprises: depositing the first dielectric portion over the first active region (504); and depositing the second dielectric portion over the first active region (504) adjacent to the first dielectric portion and the second active region (500).
In reference to claim 26, the dielectric layer (510) further comprises a third dielectric portion having a third dielectric thickness which is disposed under the first electrically-isolated electrode (516 in region (504)).
With regard to claim 27, the first electrically-isolated electrode (516 in region (504)) further comprises a third portion having a third electrode thickness, the third portion of the first electrically-isolated electrode (516 in region (504)) is disposed over the third dielectric portion of the dielectric layer (510).
In reference to claim 29, the second dielectric portion is disposed between the first dielectric portion and the third dielectric portion of the dielectric layer (510).

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (United States Patent Application No. US 2018/0114793 A1, hereinafter “Lee”).
In reference to claim 19, Lee discloses a method which meets the claim.  Figures 1-4 of Lee disclose a method of fabricating a memory device comprising providing a substrate (10).  A first active region (region under (132)) is formed in the substrate (10).  A second active region (region under (134)) is formed and is laterally spaced from the first active region (region under (132)).  A dielectric layer (120) is formed over the first active region (region under (132)) and the second active region (region under (134)).  The dielectric layer (120) has a first dielectric portion of a first dielectric thickness and a second dielectric portion of a second dielectric thickness with the second dielectric thickness being thinner than the first dielectric thickness.  A first electrically-isolated electrode (132) is formed over the first active region (region under (132)) and directly over the first dielectric portion and the second dielectric portion.  A second electrically-isolated electrode (134) is formed directly over the second dielectric portion.  The first electrically-isolated electrode (132) and the second electrically-isolated electrode (134) have substantially coplanar upper surfaces.
With regard to claim 20, forming the dielectric layer (120) further comprises: depositing the first dielectric portion over the first active region (region under (132)); and depositing the second dielectric portion over the first active region (region under (132)) adjacent to the first dielectric portion and the second active region (region under (134)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Frohman-Bentchkowsky et al. (USPN 4,203,158, hereinafter “Frohman-Bentchkowsky”).
In reference to claim 30, Min does not disclose that the third dielectric thickness of the third dielectric portion is equal to the first dielectric thickness of the first dielectric portion.  However Frohman-Bentchkowsky makes it clear that the thickness of the dielectric can be tailored for the desired electric field across the dielectric (column 4, lines 32-58).  Thus Frohman-Bentchkowsky makes it clear that the thicknesses of the dielectric portions are result effective variables.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the thicknesses of the first and third dielectric portions such that the first and third dielectric thicknesses are equal, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Therefore claim 30 is not patentable over Min and Frohman-Bentchkowsky.


Allowable Subject Matter
Claims 15, 23, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement a memory device which comprises a substrate having a first active region and a second active region laterally spaced from the first active region with an isolation region between the first active region and the second active region, first and second electrically isolated electrodes respectively over the first and second active regions with an intervening dielectric layer in combination with the suggested thicknesses of the first and second electrically isolated electrodes and dielectric layer and such that the first and second electrically isolated electrodes form a floating gate electrode as described by the applicant in claim 15.  In the examiner’s opinion, it would also not be obvious to implement a memory device which comprises a substrate having a first active region and a second active region laterally spaced from the first active region with an isolation region between the first active region and the second active region, first and second electrically isolated electrodes respectively over the first and second active regions with an intervening dielectric layer in combination with the suggested thicknesses of the first and second electrically isolated electrodes and dielectric layer and such that there is a control gate which is capacitively coupled to the first electrically isolated electrode as described by the applicant in claim 23.  In the examiner’s opinion, it would also not be obvious to implement a memory device which comprises a substrate having a first active region and a second active region laterally spaced from the first active region with an isolation region between the first active region and the second active region, first and second electrically isolated electrodes respectively over the first and second active regions with an intervening dielectric layer in combination with the suggested thicknesses of the first and second electrically isolated electrodes and dielectric layer and such that there is third dielectric portion and respective thickness under the first electrically isolated electrode which has a third electrode thickness with the first, second, and third portions of the first electrically isolated electrode having substantially coplanar upper surfaces.

Response to Arguments
Applicant’s arguments with respect to claims 9, 11-16, 19, 20, 23, and 26-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817